VANDE WALLE, Justice,
dissenting.
I respectfully dissent. I do not believe the dispositive issue is the assertion by the defendants that the State has failed to prove their residency in the Bottineau School District — unless this court is to overrule numerous previous decisions holding that circumstantial evidence is sufficient to sustain a criminal conviction. We have consistently reiterated the rule that circumstantial evidence is sufficient to sustain a finding of guilt in a criminal action. E.g., State v. Olson, 290 N.W.2d 664 (N.D. 1980) [mostly circumstantial evidence sufficient for conviction of murder]; State v. Allen, 237 N.W.2d 154 (N.D.1975) [totality of circumstantial evidence sufficient for jury to draw inference of guilty of burglary]. On appeal our role is merely to review the record to determine if there is competent evidence that allows the jury to draw an inference reasonably tending to prove guilt and fairly warranting a conviction. Olson, supra.
Here, there is sufficient circumstantial evidence from which the jury could have concluded that the defendants were residents of the Bottineau School District: the school census, which I believe was properly *648admitted into evidence [defendants not unfairly prejudiced], and the telephone call placed by Superintendent Howell of the Bottineau School District to the residence of the defendants Reimche, answered by Kathy Reimche as outlined in the majority opinion, constitute sufficient evidence from which the jury could infer that the Remich-es were living in the school district. Compare State v. McMorrow, 286 N.W.2d 284 (N.D.1979) [testimony of witness that individual who made telephone call informing him that some windows had been broken and identified himself as defendant was insufficient to support conviction where witness had never met defendant and there was no testimony of voice identification or any other evidence establishing identity of the caller]. Furthermore, the County Superintendent of Schools testified that he was familiar with the address listed for the defendants on the census, and that the address was within the Bottineau School District. A sufficient number of circumstances which are consistent with defendants’ guilt will permit a reasonable conclusion that in their aggregate they were not just a series of coincidences. State v. Jager, 85 N.W.2d 240 (N.D.1957). We have affirmed convictions of much more serious crimes than this on less circumstantial evidence.
As to the constitutional issues raised by the defendants but not answered by the majority opinion, I rely upon the prior decisions of this court in such cases as State v. Patzer, 382 N.W.2d 631 (N.D.1986).
I would affirm the convictions.